DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims ### and ### is/are rejected under 35 U.S.C. 103 as being unpatentable over Covey et al. (U.S. Publication 2009/0240923), hereinafter Covey in view of Volos et al. (U.S. Publication 2020/0125772), hereinafter Volos.



Referring to claim 1, Covey teaches, as claimed, a processor comprising: 

a trusted execution environment (TEE, see Paragraph 24); 

a non-trusted execution environment (REE, see Paragraph 24); 

5a common resource (see Fig. 3, Control Section 82)  accessible in both the trusted execution environment (see Fig. 3, Trusted Data Section 88)  and the non-trusted execution environment (see Fig. 3, Non-Trusted Data Section 72); and 

an instruction processing device (see Fig. 1) having circuitry configured to: 

fetch an instruction for decoding (see Fig. 2), 

determine consistency between a current execution environment (see Fig. 3, Compare 84) of the processor 10and a resource status (see Fig. 3, D Flip-flop 86; Note:  Privileged Mode or not)  in response to a result from decoding (see Fig. 3, Op Codes)  the instruction indicating that the instruction involves access to the common resource,  



Covey does not disclose expressly a load content corresponding to the current execution environment into the common resource if it is determined that the current execution environment is inconsistent with the resource status.  In other words, Examiner construed that the Covey only determines a current execution environment is TEE or not.  It does not disclose that it will load ‘content’ corresponding to TEE (i.e. if current execution environment is TEE) if it is determined that the resource status indicates “not TEE”.  
 
Volos does disclose a load content (see Fig. 7, Load Encrypted Code) corresponding to the current execution environment into the common resource if it is determined that the current execution environment is inconsistent with the resource status (see Abstract; Note, invention actually forms the TEE on peripheral device (common resource)).  

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Volos into Covey.

The suggestion/motivation for doing so would have been to simply build the protective environment when protective environment doesn’t exist.




As to claim 3, the modification teaches the processor of claim 1, wherein: in response to the current execution environment being inconsistent with the resource status, the instruction processing device includes circuitry further configured to:  Attorney Docket No. 14963.0023-00000 C-SKY Ref. No. CSO27US switch the execution environment (see Volos Fig. 4, Mode Switch 408) of the processor from the current execution environment to a first execution environment corresponding to the resource status (see Volos Fig. 6, Step 602); store the content (see Volos Fig. 6, Step 612) in the common resource using a storage space (Note, implicit that storage exist to load and store) in the first execution environment;  5switch the execution environment of the processor from the first execution environment back to the current execution environment; load content from a storage space in the current execution environment into the common resource; and set the resource status to indicate the current execution environment (see Volos Fig. 1 and 7).  

As to claim 4, the modification teaches the processor of claim 1, wherein the instruction processing device comprises: an instruction fetching unit having circuitry configured to fetch an instruction; an instruction decoding unit having circuitry configured to decode the fetched instruction; and 15an instruction executing unit having circuitry configured to execute the decoded instruction (see Covey Fig. 2).  


5 As to claim 6, the modification teaches the processor of claim 1, further comprising: a program status register, comprising an execution environment bit (see Volos Fig. 6, Step 602) that indicates the current execution environment of the processor, wherein a value of the execution environment bit of the program status register is changed to instruct the processor to switch the execution environment.  

As to claim 10, the modification teaches the processor of claim 1, wherein the common resource comprises a common register 20resource that comprises one or more of the following: a general-purpose register (see Covey Fig. 3, Guess Registers or Registers holding op-codes); a vector general-purpose register; and a control register.  

As to claim 11, the modification teaches the processor of any one of claim 1, wherein the instruction processing device includes circuitry that is configured to execute the decoded instruction in response to a determination that the current execution environment is consistent with the resource status (see Covey Fig. 2).

As to claims 12-16 and 18-27, they are directed to a method/program to implement the device as set forth in claims 1-4, 6, 10 and 11.  Therefore, they are rejected on the same basis as set forth hereinabove.




Allowable Subject Matter

Claims 5, 7, 8, 9, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Cui et al. (U.S. Publication 2019/0073477) discloses Trusted Kernel-Based anti-attack data processor that uses Program Status Register.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HYUN NAM/Primary Examiner, Art Unit 2183